Citation Nr: 1822202	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-34 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pseudofolliculitis barbae.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.

4.  Entitlement to service connection for pseudofolliculitis barbae.

5.  Entitlement to service connection for a low back disability.



REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In this regard, the record shows that additional VA treatment records were associated with the record within a year of the August 2011 rating decision relevant to the issue of entitlement to service connection for a low back disability.  However, since the RO never determined whether the additional VA treatment records constituted new and material evidence with respect to the August 2011 rating decision, that decision never became final and is the proper rating decision on appeal to the Board as to the low back disability.  38 C.F.R. § 3.156(b).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2018.



FINDINGS OF FACT

1.  Prior to the promulgation of a decision, the Veteran withdrew the issue of whether new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for hypertension on the record at his January 2018 Board hearing.

2.  A December 1985 rating decision denied service connection for a back disability; an April 2008 rating decision declined to reopen the claim and also denied entitlement to service connection for pseudofolliculitis barbae; the Veteran did not appeal those decisions, and new and material evidence was not received within one year of notice of their issuance.

3.  Evidence received more than one year since the April 2008 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a back disability and pseudofolliculitis barbae.

4.  The Veteran's pseudofolliculitis barbae is the result of service.

5.  The Veteran's back disability is the result of service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the claim of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension are met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The December 1985 and April 2008 rating decisions are final.  38 U.S.C. 
§ 7105 (2012); 38 C.F.R. § 20.1103 (2017).

3.  The criteria to reopen the claims of entitlement to service connection for a back disability and pseudofolliculitis barbae are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for entitlement to service connection for pseudofolliculitis barbae are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for entitlement to service connection for a back disability are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative on the record at a hearing.  Id.

In the present case, the Veteran, during his January 2018 Board hearing, withdrew his appeal as to the issue of whether new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for hypertension on the record.  See Board Hearing Transcript at 2.  Accordingly, he has withdrawn the appeal as to this issue and, hence, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.  38 U.S.C. §7105(d)(5).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's initial claim of entitlement to service connection for a back disability was denied in a December 1985 rating decision.  The Veteran did not appeal this decision, and new and material evidence was not received within one year of its issuance.  Accordingly, the December 1985 rating decision is final.

An April 2008 rating decision denied the Veteran's petition to reopen the claim for a back disability based on lack of submission of new and material evidence.  The Veteran's claim of entitlement to service connection for pseudofolliculitis barbae was also denied in this decision.  The Veteran did not appeal this decision, and new and material evidence was not received within one year of its issuance.  Id.  Accordingly, the April 2008 rating decision is also final, and new and material evidence is required to reopen the claims.  See 38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Buie v. Shinseki, 24 Vet. App. 242 (2010).

Evidence received more than one year since the April 2008 rating decision includes updated VA and private treatment records and the Veteran's January 2018 Board hearing testimony.  This evidence is new, as it was not considered in the prior denials.  It is also material, because it is not cumulative or duplicative of evidence previously considered and it raises a reasonable possibility of substantiating the claim.  As such, the Veteran has presented new and material evidence to reopen the previously denied claims of entitlement to service connection for a back disability and shaving bumps.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Pseudofolliculitis Barbae and a Back Disability

The Veteran asserts that his pseudofolliculitis barbae is due to shaving in service.  Specifically, he testified that his drill sergeant ordered him to shave, which caused his hair to turn in, and formed infected bumps on his face that were sore.  See Board Hearing Transcript at 4.  Regarding his back disability, he testified that he injured his back in service from exercise and physical activity.  Id at 7. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303 (a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, including arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the Veteran has diagnoses of pseudofolliculitis barbae, degenerative disc disease, and spondylosis of the lumbar spine.  See November 2011 VA treatment record and November 2017 Service Connected Questionnaires.  Additionally, the Board emphasizes that the Veteran is competent to report the presence of a bumpy rash on his face that emerges after shaving, and the Board finds him credible in this regard.  Therefore, the first element of service connection is established.
Regarding the second element, in-service incurrence of a disease or injury, the Veteran's service treatment records (STRs) reflect multiple complaints and treatments for rash and bumps on his face since he began shaving, and he was assessed with having pseudofolliculitis.  See June 1968, January 1969, April 1969, August 1969, and October 1969 STRs.  Regarding his back, January 1970 STRs reflect his complaints of having low back pain for over a month, and he was diagnosed with lumbosacral strain.  Additionally, on his January 1970 report of medical history at separation, he endorsed skin diseases and back trouble.  Clinical evaluation was normal and the examiner noted no complications regarding his skin and that his back was corrected with a firm mattress.  However, given the documented skin and back treatments in service, element two is also met.  

Regarding the last element, nexus, the record contains both unfavorable and favorable evidence.  Against the claims are the findings of the December 2013 VA examiner, who opined that the Veteran's pseudofolliculitis barbae and back disability were not due to service, based on a lack of medical records documenting the conditions since service and normal clinical evaluations for the skin and spine at service separation.  Additionally, the examiner found no current diagnosis of pseudofolliculitis barbae.  However, this opinion is inadequate, as the examiner does not address relevant evidence, to include a November 1985 VA examination report in which the Veteran describes his in-service back injury and continuous pain since that time and the Veteran's competent and credible reports of a rash since service.  Thus, the opinion holds little probative value.

In favor of the claims are the November 2017 opinions of Dr. Cohen, the Veteran's private primary care physician.  Dr. Cohen determined that the Veteran had a current and chronic diagnosis of pseudofolliculitis barbae, and opined that it was as likely as not that the condition was related to service.  Although the opinion is not supported by rationale, Dr. Cohen notes review of the Veteran's STRs, as well as his current medical history.  Moreover, the Board emphasizes that the Veteran is competent to establish a nexus in relation to his skin rash, and the Board finds him credible.  Dr. Cohen also opined that the Veteran's current back disability had its onset in service, highlighting the January 1970 in-service back strain and the Veteran's reports of continuous back pain since that time as rationale, which the Board emphasizes is supported by the November 1985 VA examination report and the Veteran's testimony. 

The evidence is at least in equipoise as to whether the Veteran's pseudofolliculitis barbae and back disability are related to service.  Thus, resolving all reasonable doubt in his favor, service connection is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal concerning the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension is dismissed.

New and material evidence has been received to reopen the claim of entitlement to service connection for shaving bumps.

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.

Service connection for pseudofolliculitis barbae is granted.

Service connection for a back disability is granted. 



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


